Title: John Bondfield to the Commissioners, 8 May 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Hon Sirs
      Bordeaux 8 May 1778
     
     Since I had the honor to write you the 2d Instant there are arrived at this port two ships the One from Savanah the other from Charles Town.
     
     They give an account of many Vessels loading for Europe at Charles Town and of the Arrival of a Spaniard from the Havanah with Specie in a very large Vessel that he was loading with Rice for Cadiz.
     By the Sales returnd from Georgia they must be greatly distrest eighty five Thousand livres having produced 1,269,780” pence that Currency which being the same as at Halifax is upward of twelve for One.
     My friends from Cadiz write me they meet with difficulty from the Gouvernment in the disposal of the prizes sent in by Cunningham and to know if addressing them to me they will meet with a free admittance pray may I give them any assurances on this head.
     From the Silence your honors observes relative to the Commission I applyd for the 21 Ultimo to fit out at this Port an Armd Vessel, I judge meets with your disaprobation, I just tutch upon the subject to renew your attention, if admitable.
     The New Mast we were obliged to procure for the Boston has kept the Ship back full fifteen Days she got it on board yesterday and I shall have every thing required on board as fast as they can prepare to receive them.
     Captain McFarland in the Armd Sloop sent by Government left this yesterday. A Young Gentleman named Barnet who came down with Mr. McFarland applyed to me yesterday requesting my Interest to provide for him a passage or employment on board some of the Vessels bound to America he tels me that he came down to go in the above Sloop and is dismist by the Gentlemen who tel him that only One American will be wanted. He appears distrest I shall endeavour to procure him some employ.
     The Letters by the Carolina Ships are not yet come to hand so soon as arrived shall be instantly forwarded, per the Vessel from Georgia there was only the two Letters inclosed. By a vessel last evening from Goree the Governor who came passenger told me that two Armd Vessels one belonging to Congress the other a private Ship had calld there the latter end of February. His Orders from Government obliged him to order them out of Port giving them only twenty four hours to refresh and Water. They had with them three prizes. They applyed for a pilot to take them into the River, intending to destroy the English settlement, which was refused them. As Goree would or could not harbour them they Stood to the Southward since when he has not heard of them. In all probability they must have made great havack in them Seas. There is no British Men of War that Station. I am with due Respect Your honors Most Obedient Humble Servant
     
      John Bondfield
     
    